 



Exhibit 10.2
Del Monte Foods Company
2005 Non-Employee Director Deferred Compensation Plan
Plan Agreement — 2006
 
 
     THIS PLAN AGREEMENT (this “Agreement”) is entered into as of December ___,
2005, between Del Monte Foods Company, (“Del Monte”), and ___(the
“Participant”).
Recital
     A.     The Participant is a non-employee director who contributes
materially to the continued growth, development and future business success of
Del Monte. By this Plan, Del Monte intends to provide deferred compensation to
the Participant.
     B.      Del Monte has adopted, effective January 1, 2006, the “Del Monte
Foods Company 2005 Non-Employee Director Deferred Compensation Plan, as amended
and restated effective January 1, 2006” (the “Plan”), as amended from time to
time, and the Participant has been selected to participate in the Plan.
     C.      The Participant desires to participate in the Plan by agreeing to
the terms for the 2006 deferral period.
Agreement
     NOW THEREFORE, it is mutually agreed that:
     1.      Definitions. Unless otherwise provided in this Agreement, the
capitalized terms in this Agreement shall have the respective meanings assigned
in the Plan document (the “Plan Document”).
     2.      Integrated Agreement; Parties Bound. The Plan Document, a copy of
which has been delivered to the Participant, is hereby incorporated into and
made a part of this Agreement as though set forth in full in this Agreement. The
parties to this Agreement agree to, shall be bound by, and have the benefit of,
each and every provision of the Plan as set forth in the Plan Document. This
Agreement and the Plan Document, collectively, shall be considered one complete
contract between the parties. Notwithstanding the foregoing provisions, the
Participant acknowledges and agrees that the Plan and this Agreement may be
modified by Del Monte for compliance with the American Jobs Creation Act of 2004
with respect to any election to defer compensation made for compensation earned
after December 31, 2004.
     3.      Acknowledgment. The Participant hereby acknowledges that he or she
has read and understands this Agreement and the Plan Document.

 



--------------------------------------------------------------------------------



 



     4.      Separate Account. The Participant and Del Monte hereby agree that
all deferrals by Participant under the Plan will be recorded in a separate
Account for deferrals made for each deferral year or period and will be subject
to the terms of the Plan in effect as of January 1, 2005 and as amended
thereafter for compliance with the American Jobs Creation Act of 2004 and
Internal Revenue Code section 409A and the regulations thereunder. The 2006
deferral period is January 1, 2006 through January 28, 2007.
     5.      Conditions to Participation. As a condition to participation in the
Plan from and after January 1, 2006, the Participant must execute and return to
the Corporate Secretary of Del Monte an original copy of this Agreement, a
Deferral Election Form for 2006, a Termination Benefit Payout Form for 2006, and
a Beneficiary Designation and Spousal Consent Form.
     6.      Successors and Assigns. This Agreement shall inure to the benefit
of, and be binding upon, Del Monte, its successors and assigns, and the
Participant.
     7.      Governing Law. This Agreement shall be governed by and construed
under the laws of the State of California, as in effect at the time of the
execution of this Agreement.
     IN WITNESS WHEREOF, the Participant has signed and Del Monte has accepted
this Plan Agreement as of the date first written above.

     
 
   
 
  PARTICIPANT
 
   
                                                            
Date
                                                              
[Signature of Participant]
 
   
 
                                                              
[Type or Print Name]

AGREED AND ACCEPTED BY DEL MONTE

     
 
   
 
  DEL MONTE FOODS COMPANY
 
   
                                                            
Date
                                                              
[Signature]
 
   
 
  James Potter                                      
 
   
 
  Corporate Secretary of Del Monte Foods
Company

2